EXAMINER’S COMMENT

Response to Arguments
Applicant’s arguments, see pages 7-8 of the Remarks, filed February 8, 2021, with respect to the rejection of claims 1-7 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA I) have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn. 


Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches fingerprint sensors including adaptive gain control (see at least Hirata USPN 2014/0375571) and fingerprint sensors including baseline compensation (see at least Kremin et al. USPN 2016/0140376).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed sequence for “an optical fingerprint sensor, comprising: a photosensitive element comprising a plurality of photosensitive pixels; and a signal processing circuit, comprising: a logic unit electrically coupled to the photosensitive element for subtracting a baseline signal from each of a plurality of signals to generate a plurality of calibrated signals; a variable/programmable gain amplifier electrically coupled to the logic unit, and switching a gain between a first gain value and a second gain value, wherein the second gain value is larger than the first gain value; and a processing unit electrically coupled to the variable/programmable gain amplifier and the logic unit, wherein the plurality of pixel signals from the plurality of photosensitive pixels are adjusted by the variable/programmable gain amplifier according to the first gain value, so that a plurality of first processed signals corresponding to the plurality of pixel signals are generated, wherein the baseline signal is generated by the processing unit according to the plurality of first processed signals, wherein the plurality of calibrated signals are sent to the variable/programmable gain amplifier, and the variable/programmable gain amplifier then adjusts the plurality of calibrated signal according to the second gain value, so that a plurality of second processed signals corresponding to the plurality of calibrated signals are generated, wherein the processing unit processes the plurality of second processed signals and acquires a sensing image” (see at least Claim 1 – emphasis added); and 
“a fingerprint identification method, comprising steps of: (P1) receiving a plurality of pixel signals from a plurality of photosensitive pixels, and adjusting the plurality of pixel signals according to a first gain value, so that a plurality of first processed signals corresponding to the plurality of pixel signals are generated; (P2) generating a baseline signal according to the plurality of first processed signals; (P3) subtracting the baseline signal from each pixel signal, so that a plurality of calibrated signals are generated; (P4) adjusting the plurality of calibrated signals according to a second gain value larger than the first gain value, so that a plurality of second processed signals corresponding to the plurality of calibrated signals are generated; and (P5) processing the plurality of second processed signals, so that a sensing image is acquired” (see at least Claim 8 – emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623